DETAILED ACTION
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claim amendments filed 8/10/2020 in relation to application 15/117,948 dated 8/10/2016.
 Claim 1-7 found in conditions of allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner contacted on 3/23/2021 and explained to amend some of the features of this finger reading method in the claims to overcome potential 35USC112(b) rejections so the case could be consider under condition for allowance. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 
Authorization for this examiner’s amendment was given by applicant representatives Joe Muncy (Reg. No. 32,334, Kentaro Higuchi (Tech. Advisor) 3/23/2021 at (703) 621-7140/138 on 3/26/2021.
A voicemail also left for the attorney.
The Claims 3 and Claim 5 of the application has been amended to overcome 35USC112(b) potential rejections, as follows:
Claim 3. (Currently Amended) The finger reading method based on visual gesture according to claim 1, wherein the voice processing module further identifies of the user for issuing command.
Claim 5. (Currently Amended) A device for detecting visual gesture, comprising a main housing, a camera, a bone voice conduction module, and the main housing having an image processing module, a voice processing module, a wifi network module and an embedded microprocessor module therein; the camera being mounted on the main housing or being embedded in the main housing, the bone voice conduction module being located on both sides of the main housing for attaching on cheekbones above a user’s ears; a scope of the camera covering a required field for capturing an image for acquiring a circle making action of user finger and content image to be identified;
the image processing module acquiring the user finger moving track in image identifying camera scope by the camera, acquiring edge end points in upper, lower, left and right directions on the user finger moving track, fitting the user finger moving track inside a rectangle according to the edge end points, and intelligently identifying content in the fitted rectangle region;
the voice processing module performing voice synthesis according to identified result of the image processing module or network searching result, and identifying of the user for issuing command; 
the bone voice conduction module providing learning instruction and voice prompt by bone conduction according to output result of the voice processing module;
the wifi network module being used in such a way that after accessing LAN or internet, the voice

the embedded microprocessor module building an embedded processor therein for controlling communication and working order of the modules.


The following is a statement of reasons for the indication of allowable subject matter:

The invention is Claim 1 recites a determining, by an image processing module, a rectangular region according to the captured circle making action. Independent claim 5 recites the image processing module acquiring user finger moving track in image identifying camera scope by the camera, acquiring edge end points in upper, lower, left and right directions on the user finger moving track, fitting the user finger moving track inside a rectangle according to the edge end points, and intelligently identifying content in the fitted rectangle region.

Even a prior art combination teaches a rectangular region boundaries it does not determine the region according to the captured circle making action. Rectangular boundaries are not formed because of user input. They do not explicitly indicate tracking fingertip positions or any algorithm for acquiring the fingertip positions. 

Furthermore an image processing module acquiring a fingertip position by profile analysis algorithm, and acquiring edge end points in upper, lower, left and right directions on the captured circle making action of the finger, then fitting into a rectangle region according to the edge end points is recited in claim.

The dependent claims set forth additional limitations not found in the prior art, and are also allowable based at least on their dependency from allowable independent claims 1 and 5.

The claims 1-7 are found to be in allowable conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached on Monday - Thursday EST 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.Z/Examiner, Art Unit 3715
March 27, 2021

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715